FILL COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                         %J
6/26/2015                                                 OACase No. 12-14-00116-CR
Perez, Jose Diaz                 Tr. Ct. No. 18,373                                 PD-0728-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday, August 28, 2015.             NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.               NOTE:     Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk
                                                                                                       -n
                                                                               O                  -* r-
                                                                               J>                 r*   1"
                              12TH COURT OF APPEALS CLERK                      H    f             3" O
                                                                               x    C             O ~
                                                                                                  O <2-
                              CATHY LUSK                                       Cor-v *-—-^
                                                                                                  o o
                              1517 W. FRONT, ROOM 354                          r*5ri              ^    c:
                                                                               C_>j               >    33

                              TYLER, TX 75701                                           *lw ftj   <B O
                                                                                            o

                                                                                        ^         ~""i
                              * DELIVERED VIA E-MAIL *                                            • J>
                                                                               rm~\               a not
                                                                                        J
                                                                               *

                                                                              -J-